DETAILED ACTION
Notice to Applicant
Claims 1-4 are pending and are examined herein. This is the first action on the merits..

Allowable Subject Matter
Claims 1-4 allowed.
The following is an examiner’s statement of reasons for allowance: independent claim 1 is directed towards an electrode sheet manufacturing apparatus for manufacturing an electrode sheet, comprising a “gravure roll with an outer peripheral surface having an irregular shape […] a back-up roll configured to rotate in a state where the back-up roll faces the gravure roll […] in a state where a potential difference is caused between the gravure roll and the current collector foil conveyed by the back-up roll, a mixed powder obtained by mixing powder of the electrode active material with powder of the binder without a solvent is continuously supplied into recessed portion on the outer peripheral surface of the gravure roll […] the mixed powder is moved from the gravure toll to the surface of the current collector foil by an electrostatic force […] [the gravure roll having recessed potions wherein] a volume of the first-end-side recessed portions per unit area in the first-end-side region and a volume of the second-end-side recessed portions per unit area in the second-end-side region are made larger than a volume of the intermediate recessed portions per unit area in the intermediate region.”
	That is, the independent claim is directed towards a gravure roller apparatus for 1) gravure rolling of a mixed electrode and binder powder via 2) electrostatic force wherein 3) the gravure roller has recessed portions with greater volume per area on the edges of the roller. Gravure rolling to form a graphite anode was known. See US 2010/0216000 which teaches gravure rolling generally for forming electrodes (Fig. 3b, etc.). The prior art also taught applying an electrode formulation from a roll to a 

    PNG
    media_image1.png
    460
    697
    media_image1.png
    Greyscale

The use of an electric potential difference across rolls was known in the art of applying inks to substrates with gravure rolls. See US Patent Nos. 4,060,648; 4,697,514; and 4,909,147. But those patents are not particularly directed towards application of electrode powders as claimed, nor do they teach the irregular recesses on the gravure roll as claimed. There were gravure rollers in the prior art which applied a binder to a substrate in a pattern where the binder was applied in greater amounts on the edges than the middle. See US 2018/0159114, which teaches such a gravure rolling process in order to counteract “particle fall-off” at the edge portions (Fig. 3, paras 0032-0034).

    PNG
    media_image2.png
    339
    464
    media_image2.png
    Greyscale

But the ‘114 document does not disclose this process being used with a combined active material and binder powder ink, nor does it disclose the claimed combination wherein the rollers are configured to deposit the combined powder via an electrical potential difference. While the prior art therefore appears to teach isolated elements of the claimed apparatus, it does not appear to teach the particularly claimed combination of features, nor render such a combination obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (571) 272-1398. Another resource that is available to applicants is the Patent Application Information 
/MICHAEL L DIGNAN/Examiner, Art Unit 1723